t c memo united_states tax_court collin l dugan petitioner v commissioner of internal revenue respondent docket no filed date larry d crabtree and patrick m thomas for petitioner william w kiessling and robert nader for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge lewis r carluzzo pursuant to sec_7443a of the internal_revenue_code as amended and rule sec_180 sec_181 and sec_183 of the tax_court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge carluzzo special_trial_judge this case is before the court on petitioner's motion for administrative and litigation costs pursuant to sec_7430 and rule in separate notices of deficiency respondent determined deficiencies in petitioner's and federal income taxes in the amounts of dollar_figure and dollar_figure respectively prior to trial the parties filed a stipulation of settled issues which addressed all of the adjustments in the notices of deficiency in conjunction with the filing of the stipulation of settled issues petitioner filed a motion for litigation costs because petitioner's motion includes a claim for amounts expended for legal fees and related expenses between the dates that the references to sec_7430 are to that section as amended by sec_1551 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 effective for proceedings commenced after date and by sec a of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 effective with respect to proceedings commenced after date because the petition in this case was filed on date the provisions of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 which amended sec_7430 effective with respect to proceedings commenced after date are not applicable here see 108_tc_430 unless otherwise indicated references to other sections are to the internal_revenue_code as amended and in effect for the year rule references are to the tax_court rules_of_practice and procedure notices of deficiency were issued and the petition was filed as well as for costs incurred thereafter we consider petitioner's motion as a motion for administrative and litigation costs background petitioner and wanda m dugan are husband and wife who filed joint federal_income_tax returns for the years and they resided in greenbrier tennessee at the time the petition was filed from until the fall of mrs dugan owned and operated nanna's treasures a sole_proprietorship through which she designed produced and offered for sale ornate party and pageant apparel and accessories for young women on date mrs dugan incorporated nanna's treasures inc nti with the assistance of kelly frey an attorney the corporation was organized to continue the business of nanna's treasures mrs dugan was nti's sole shareholder nti did not conduct any business until date sometime prior to date a form_2553 election by a small_business_corporation was prepared by mr frey and signed by mrs dugan as the sole shareholder and president of nti on the form_2553 pamela tidwell a certified_public_accountant was listed as the corporate officer or legal_representative to be called for information in connection with the election ms tidwell was the accountant for the dugans and nti during the relevant periods but she was not an officer of nti nor had she been given power_of_attorney on behalf of nti at the time the form_2553 was initially received by respondent on or about date the form_2553 was sent by regular mail to respondent's memphis service_center the service_center it was received on date as evidenced by a date stamp placed on the document at the service_center nti intended the election to be effective beginning date however the designated area on the form_2553 where the effective date should have been filled in box d was left blank also left blank was the designated area for nti's employer_identification_number box a with respect to an incomplete form_2553 in date sec_3 of the internal_revenue_manual provided if the election is incomplete or eligibility cannot be determined correspond via letter 312c allow days for the taxpayer's response annotate all actions on the case file suspend the case timely response--if the reply to complete the election is received within the filing period or within days accept the election for the period requested late response--if the reply to complete the election is received after the filing period and after the day period but before the 16th day of the third month of the following year accept the election for the following year no reply--if a reply is not received at the end of the suspense period annotate the case file no reply send the taxpayer a letter explaining why form_2553 was rejected if the reply is received after the 16th day of the third month of the following year or the reply is incomplete reject the election apparently in accordance with the above manual provisions the original form_2553 was returned to nti with a letter 312c dated date from beverly j baker chief of the correspondence section at the service_center in that letter ms baker acknowledged receipt of the form_2553 advised the corporation that the form could not be processed without the beginning date of the tax_year for which the election is intended to take effect granted nti days from the date of the letter to complete and return the form and indicated that if a response was not received within that period the election may be treated as made for the following taxable_year respondent did not keep any permanent records that reflect receipt of the form_2553 on date or that indicate the date letter had been sent to nti returning the original form_2553 on behalf of nti mrs dugan received the date letter and nti's form_2553 however she did not immediately notify mr frey or ms tidwell of the situation nor did she immediately complete and return the form_2553 or otherwise respond to the letter on date mrs dugan filed a s_corporation federal_income_tax return form_1120s for nti on date the dugans filed their joint federal_income_tax return on which they claimed a passthrough loss deduction of dollar_figure from nti the passthrough loss deduction generated a net_operating_loss which the dugans carried back by amended_return to in a letter addressed to nti dated date della a sanford chief of the correspondence section at the service_center advised nti that the form_1120s could not be processed because respondent had no record of nti's filing form_2553 and electing to be treated as an s_corporation requested a copy of a form_2553 if one had been filed and advised that unless the requested information were received within a specified period the form_1120s would be processed as a corporation income_tax return form_1120 between receipt of the date and date letters no correspondence or communication was exchanged between nti or anyone on its behalf and respondent regarding the form_2553 which had been submitted in date in date mrs dugan hired alice mcmurray to perform secretarial and bookkeeping work for nti mrs dugan requested that ms mcmurray respond to respondent's date letter after examining and discussing respondent's date letter with ms tidwell ms mcmurray located the signed form_2553 dated date and respondent's date letter in nti's files at some point either ms tidwell or ms mcmurray contacted mr frey about the intended effective date of nti's s_corporation_election and he indicated that the election was intended to have been effective as of date on or about date ms mcmurray prepared a letter to respondent stating that the form_2553 had been returned to nti in for a date that needed to be added and representing that someone mistakenly filed the form rather than completing and return ing it ms mcmurray enclosed the form_2553 which showed the date date stamp with the letter the form_2553 had been completed by ms mcmurray to include an employer_identification_number and an effective date of instead of the intended date of date in the appropriate areas the form_2553 was received for the second time and filed by the service_center on date because of the date that it was received and filed nti was notified by respondent in a notice dated date that its s_corporation_election would be effective beginning date nti did not respond to this notice between the date letter and the date notice no communication or correspondence was exchanged between nti or anyone on its behalf and respondent on date mrs dugan filed a form_1120s for nti the form_1120s had been prepared by ms tidwell who at the time believed that the effective date of nti's s_corporation_election had been resolved by ms mcmurray's date letter to respondent at or about the time nti's form_1120s was prepared ms tidwell discovered that nti's s_corporation_election had been made effective as of date ms tidwell notified mrs dugan that the effective date of the election was contrary to the date of the intended election and her understanding of nti's status when she prepared the forms 1120s for nti ms tidwell also advised mrs dugan that the disagreement with respondent with respect to the effective date of nti's s_corporation_election needed to be resolved at some point after the date letter was sent nti's copies of respondent's date letter and the date stamped form_2553 were apparently misfiled and could not be located on date ms tidwell sent a letter on behalf of nti to respondent requesting a copy of respondent's date letter neither ms tidwell nor nti received a response to this letter on date mrs dugan filed a bankruptcy petition in the u s bankruptcy court for the middle district of tennessee the dugans filed their joint federal_income_tax return on date on which they claimed a passthrough loss deduction of dollar_figure from nti by letter dated date ms sanford notified nti that the form_1120s could not be processed the contents of this letter were similar to the contents of her date letter to nti regarding its form_1120s nti did not respond to respondent's date letter on date two separate letters the 30-day letters with accompanying examination reports proposing changes to their and joint federal_income_tax returns were mailed to the dugans the proposed changes resulted primarily from the disallowance of the passthrough loss from nti in upon the ground that a valid s_corporation_election had not been filed by the corporation for that year the 30-day letters listed toni williams as the contact person and were signed by connie hailey chief service_center examination branch responses to the 30-day letters were due on or before tuesday date at some point prior to date ms tidwell referred the dugans to larry d crabtree attorney for assistance in connection with the proposed adjustments made in the 30-day letters mr crabtree responded to the 30-day letters by letter dated date the protest letter which was sent by certified mail to the district_director memphis service_center in the protest letter mr crabtree requested an appeals_conference to discuss the proposed adjustments set forth in the 30-day letters in addition mr crabtree contended that the relevant form_2553 had been timely mailed so that nti's s_corporation_election should have been effective for its taxable_year in a telephone conversation that took place on or about date mr crabtree discussed the protest letter with byron stout an employee at the processing division at the service_center during this discussion mr crabtree requested that mr stout forward the protest letter to respondent's appeals_office in nashville tennessee because the protest letter was not received by respondent's examination_division within the designated period preparation of the notices of deficiency began on date notices of deficiency for years and were mailed to the dugans on date in the notice_of_deficiency for the passthrough loss attributable to nti was disallowed upon the ground that nti's s_corporation_election was not effective until date the notice_of_deficiency for disallowed the net_operating_loss_carryback that was generated in by the passthrough loss the deficiency notices indicated that if the dugans took the position that nti had timely filed a form_2553 effective for they could provide as acceptable verification a certified mail receipt reflecting that the form was timely mailed a form_2553 with date stamp acknowledging receipt or an irs letter stating that form_2553 had been accepted prior to the issuance of the notices of deficiency respondent's administrative file did not disclose the receipt of a request for an appeals_conference made by or on behalf of the dugans on date mr crabtree mailed a letter to respondent requesting that the notices of deficiency be rescinded in support of his request mr crabtree argued that respondent erred in denying nti s_corporation status for its taxable_year because a completed signed form_2553 had been timely filed mr crabtree presented factual support for nti's claim that the form had been filed within the period necessary to have made it effective for he also argued that the omission of the effective date was in essence of no consequence attached to this letter was an unsigned form_2553 and a form ss-4 application_for employer_identification_number this letter was received by respondent on date the petition in this case was filed on date the last day for doing so as prescribed by sec_6213 originally the dugans were listed as petitioners but the case was dismissed for lack of jurisdiction with respect to mrs dugan due to the pendency of her bankruptcy proceeding at the time the petition was filed see u s c sec_362 relevant for our purposes the petition assigns as error respondent's determination that nti's election to be treated as an s_corporation was not effective until in support of this assignment of error among other things the petition alleges that nti filed a form_2553 within the first 2½ months of with the intent that the election was to be effective as of date and that the form_2553 was substantially and sufficiently complete such that a cursory review of the document would indicate that the election was timely filed in order to be effective beginning date the petition further alleges that in date respondent sent a letter to nti that acknowledged receipt of the form_2553 in date and requested additional information with respect to it on or about date mr crabtree telephoned connie hailey to discuss his request that the notices of deficiency be rescinded ms hailey advised mr crabtree that the deficiency notices could not be rescinded because the dugans had filed a petition in this court in response to the deficiency notices on date respondent filed an answer to the petition in the answer respondent due to lack of sufficient knowledge or information denied petitioner's allegations that a form_2553 had been filed by nti in date electing s_corporation status effective date and further denied the existence of respondent's date letter to nti at an appeals_conference held on date mr crabtree submitted affidavits from mrs dugan and ms mcmurray and other undescribed documents in an attempt to prove that the form_2553 was first mailed by nti and received by respondent during date by letter dated date appeals officer sue loy informed mr crabtree that she had concluded that mrs dugan does not have proof of mailing the election however after giving consideration to the affidavits submitted ms loy proposed that the case be settled with the government conceding that of nti's loss for be treated as an s_corporation loss and as a c_corporation loss this proposal was apparently rejected by the dugans by letter dated date ms loy notified mr crabtree that she was not successful in securing a copy of the original form_2553 from the service_center and that the case was being forwarded to counsel for trial preparation at a conference held on date mr kiessling the district_counsel attorney to whom the case was assigned informed mr crabtree that he had been unable to obtain verification that a form_2553 had been filed by nti prior to date on date mr crabtree sent a letter by mail and facsimile to mr kiessling attaching a copy of nti's form_2553 which bore a date stamp indicating receipt on date and a copy of respondent's date letter to nti questioning the taxable_year for which the election was applicable these documents were apparently discovered by mr crabtree while examining additional files forwarded to him by petitioner or mrs dugan these documents had not previously been provided by the dugans or mr crabtree to respondent during any stage of the controversy on date mr kiessling advised mr crabtree that respondent would concede the case on date the parties filed the above-described stipulation of settled issues thereafter petitioner and mrs dugan filed the motion here under consideration seeking attorney's fee and related expenses in the amounts of dollar_figure and dollar_figure respectively plus additional attorney's_fees and administrative expenses_incurred in the prosecution of the motion the demand for attorney's_fees represented approximately attorney hours billed at rates between dollar_figure and dollar_figure per hour respondent filed an objection to the motion on date to which petitioner filed a reply on date a hearing was conducted on the motion in nashville tennessee on date discussion generally sec_7430 provides that to be entitled to an award for reasonable administrative and litigation costs the claimant must be a prevailing_party sec_7430 to be considered a prevailing_party the claimant must establish the position_of_the_united_states in the proceeding was not substantially justified the claimant prevailed with respect to the amount in controversy or with respect to the most significant issue presented and the claimant met the net_worth requirements of u s c sec d b on the date the petition was filed in addition the claimant must establish that all administrative remedies have been exhausted insofar as litigation costs are concerned that the claimant has not unreasonably protracted the proceedings and that the amount of costs claimed is reasonable sec_7430 the moving party bears the burden_of_proof with respect to each of the above-listed elements rule e respondent objects to petitioner's motion on several grounds first respondent argues that although the case was ultimately conceded respondent was substantially justified in taking the position that nti's s_corporation_election was not effective until and that the dugans therefore could not take into account a passthrough loss from nti in and carry back a portion of that loss to second respondent argues that petitioner unreasonably protracted the proceedings by not responding to numerous letters sent to nti or providing certain information until date third respondent argues that petitioner did not exhaust his administrative remedies because he did not timely file a request for an appeals_conference after the issuance of the 30-day letters finally respondent argues that the amount of costs and attorney's_fees are excessive to the extent that the hourly attorney's_fees exceed the amount allowed by sec_7430 and further that all fees attributable to petitioner's request for rescission of the notices of deficiency should be disallowed because the request was made only days before the petition was filed substantial justification s_corporation elections in general sec_1362 allows a small_business_corporation as defined under sec_1361 to elect s_corporation status an s_corporation_election can be made for any taxable_year at any time during the preceding_taxable_year or on or before the 15th day of the third month of the current taxable_year sec_1362 a taxpayer who elects to take advantage of the benefits of being treated as an s_corporation must comply with the requirements for making the election garrett garrett inc v commissioner tcmemo_1993_453 congress imposed time limits for making an s_corporation_election so that a corporation must make the election before it can predict its profitability for the year with any certainty these time limits serve to prevent taxpayers from using s_corporation status solely as a tax_avoidance mechanism 601_f2d_365 8th cir h rept pincite 1978_3_cb_181 in addition to being timely filed to be effective for a particular year an s_corporation_election must be complete properly filed and in compliance with statutory and regulatory requirements see 585_f2d_436 10th cir revg on another issue and remanding 65_tc_1034 garrett garrett v commissioner supra sec_1377 requires that any election under this subchapter shall be made in such manner as the secretary shall by regulations prescribe to make an election a small_business_corporation is required to file a form_2553 containing all the information required by that form rockwell inn ltd v commissioner tcmemo_1993_158 see also sec a temporary income_tax regs fed reg date moreover s_corporation status must be firmly and clearly elected smith v commissioner tcmemo_1988_18 this court has required compliance with the requirements of s_corporation elections see combs v commissioner tcmemo_1989_206 affd without published opinion 907_f2d_151 6th cir it is essential to establish that an s_corporation_election has been made and the effective date of the election so as to preclude the use of the s_corporation_election as a tax_avoidance mechanism and to bind the corporation and its shareholders to the election garrett garrett v commissioner supra rockwell inn ltd v commissioner supra nti's s_corporation_election set against this background we consider whether respondent's position is substantially justified keeping in mind that petitioner bears the burden of proving that it is not sec_7430 rule e 92_tc_192 affd 905_f2d_241 8th cir up until the point that respondent conceded the case respondent's position was that the dugans could not compute their and federal_income_tax liabilities taking into account the passthrough loss from nti in because nti's s_corporation_election was not effective until this determination was based upon the form_2553 received in the service_center on date although initially disputed by respondent it is clear and respondent now concedes that the document was first received in the service_center on date at a time when the election could have been effective for nti's year sec_1362 sec_7502 we view respondent's actions with respect to the initial receipt of the form_2553 on date to be relevant in determining whether respondent's position in the case in both the administrative and judicial proceedings should be considered substantially justified whether respondent's position is substantially justified turns on a finding of reasonableness based upon all of the surrounding facts and circumstances as well as legal precedents relating to the case 487_us_552 94_tc_685 a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite we may consider the reasonableness of respondent's position in the administrative_proceeding separately from respondent's position in the judicial proceeding huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding on another issue tcmemo_1991_144 in this case however because the positions are the same we consider them in a single analysis it is undisputed that the form_2553 was incomplete when it was received in the service_center on date the individual who originally reviewed the form followed the instructions provided in the internal_revenue_manual with respect to incomplete forms the form was returned to nti with a letter dated date that contained specific inquiries and directions the actions of the service_center employee who followed the instructions in the manual were reasonable under the circumstances nti did not respond to respondent's date letter until long after the designated period to do so had expired on date when nti's form_2553 now with an incorrect effective date filled in was received for the second time in the service_center respondent's action in treating the election as effective for was also reasonable given the date that the form was received notwithstanding the fact that on the face of the document a date stamp indicated that it was first received in the service_center on date sec_1362 because we are not addressing the validity of the form_2553 as submitted in date with the effective date missing we see little point in specifically addressing the cases relied upon by petitioner in support of his claim that the omission of the date was inconsequential suffice it to say that we disagree with petitioner's argument that returning the form_2553 pursuant to the relevant internal_revenue_manual provisions was contrary to revrul_74_150 1974_1_cb_241 which concluded that unnecessary albeit erroneous information contained on a form_2553 did not adversely effect the validity of the election and also contrary to the line of cases addressing the effective dates of s_corporation elections in situations where the taxpayers omitted essential information from forms returning the form_2553 was consistent with the instructions in the manual which instructions were consistent with the body of law previously discussed see supra pp and cannot be considered unreasonable under the circumstances we have observed in numerous opinions that the commissioner's concession of an issue is not determinative of whether the commissioner's position in the proceeding was substantially justified 92_tc_760 86_tc_962 but merely a factor to be considered 931_f2d_1044 5th cir after considering the surrounding circumstances we find that petitioner has failed to establish that respondent's position disallowing the nti passthrough loss claimed by petitioner and mrs dugan in a portion of which was carried back to because nti's s_corporation_election was not effective until was not substantially justified consequently petitioner cannot be considered a prevailing_party within the meaning of sec_7430 respondent's other objections to petitioners' motion because the requirements of sec_7430 are in the conjunctive 88_tc_492 our finding that petitioner has failed to prove that respondent's position was not substantially justified and therefore that petitioner is not a prevailing_party operates in and of itself to deny petitioner's motion consequently we need not address respondent's other objections to the motion to reflect the foregoing an appropriate order will be issued denying petitioner's motion and a decision will be entered herein
